 Case 1:20-cv-05826-BMC Document 20 Filed 01/12/21 Page 1 of 1 PageID #: 199




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
                                           :
 YOEL WEISSHAUS,
                                           :            Case: 1:20-cv-05826
                                Plaintiff, :
                                           :
                   - against -             :
                                           :
 Hon. ANDREW CUOMO in his official and :
 individual capacities,                    :
                                           :
                               Defendant. :

                                   NOTICE OF APPEAL

       Notice is hereby given pursuant to 28 U.S.C.A. § 1292(a)(1) that Yoel Weisshaus hereby

appeals to the United States Court of Appeals for the Second Circuit from an order by the

Honorable Brian Cogan, refusing to grant a preliminary injunction, dated January 11, 2021.

        Dated: Brooklyn, NY

              January 12, 2021

                                                     Respecfully submitted,

                                                     Law Office of Eugene M. Lynch

                                                     By: Eugene M. Lynch

                                                     488 Empire Blvd, Suite 101
                                                     Brooklyn, NY 11225

                                                     Tel: 212.354.5555




                                            Page 1
